Exhibit 99.1 News Release International Game Technology Reports First Quarter 2013 Results First Quarter Highlights (compared to last year’s first quarter) · Total revenues increased 19% to $530 million · North America product sales revenue increased 54% · GAAP earnings per share from continuing operations increased 41% to $0.24 · Adjusted earnings per share from continuing operations increased 65% to $0.28 · Sold 5,100 North America replacement units, up 82% · Social gaming revenues increased 15% sequentially from the fiscal fourth quarter of 2012 (LAS VEGAS – Jan. 22, 2013) – International Game Technology (NYSE: IGT) today reported operating results for the first quarter ended December 31, 2012. “Our robust first quarter results – 19% revenue growth and a 65% increase in adjusted earnings per share from continuing operations – provide a great start toward what we expect will be our fourth consecutive year of double digit growth in adjusted earnings per share from continuing operations,” said Patti Hart, CEO of IGT. “We believe our strong performance demonstrates that our strategy is working and that IGT is moving in the right direction.Through the remainder of fiscal 2013, we intend to build on this momentum by leveraging our core business, distributing our best-in-class content more broadly, and returning capital to shareholders.” News Release International Game Technology Reports 2013 First Quarter Results Page2of 13 Consolidated Results ($ in millions, except per share amounts) First Quarters Ended December 31, % Change GAAP Measures Revenue $ $ 19 % Operating income $ $ 19 % Income from continuing operations $ $ 30 % Earnings per share from continuing operations $ $ 41 % Net operating cash flows $ $ 46 % Non-GAAP Measures Adjusted operating income $ $ 38 % Adjusted income from continuing operations $ $ 51 % Adjusted earnings per share from continuing operations $ $ 65 % Free cash flow (after dividends) $ $ ) * Adjusted operating income, adjusted income from continuing operations, adjusted earnings per share from continuing operations and free cash flow are non-GAAP financial measures.Reconciliations between GAAP and non-GAAP measures are provided at the end of this release.No reconciliations for adjusted operating income, adjusted income from continuing operations, and adjusted earnings per share from continuing operations for the quarter ended December 31, 2011 are provided because no adjustments to GAAP measures were made, as indicated in the table above. · Revenues increased 19% to $530 million in the first quarter, primarily due to growth in North America product sales and interactive. · Adjusted earnings per share from continuing operations increased 65% to $0.28 for the first quarter. · Non-GAAP adjusted financial measures for the first quarter ended December 31, 2012 reflect the exclusion of acquisition related charges for Double Down and the exclusion of a royalty settlement. News Release International Game Technology Reports 2013 First Quarter Results Page3of 13 Gaming Operations (excluding Interactive) ($ in millions, unless otherwise noted) First Quarters Ended December 31, % Change Revenue $ $ -4 % Gross profit $ $ -1 % Gross margin 63
